J-A29043-14

                            2014 Pa. Super. 255


T.A.M.,                                 :   IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
               Appellant                :
                                        :
          v.                            :
                                        :
S.L.M. and D.M.S.,                      :
                                        :
               Appellees                : No. 844 WDA 2014


               Appeal from the Order Entered April 21, 2014
               in the Court of Common Pleas of Erie County
                    Civil Division at No(s): 13476-2013

BEFORE: FORD ELLIOTT, P.J.E., ALLEN, and STRASSBURGER,* JJ.

OPINION BY STRASSBURGER, J.:                  FILED NOVEMBER 07, 2014

     T.A.M. (Father) appeals from the order entered by the trial court

dismissing his complaint for custody after the trial court concluded that

Pennsylvania lacks jurisdiction to modify a custody determination.   Upon

review, we vacate the order of the trial court and reinstate Father’s

complaint for custody.

     S.L.M. (Mother) and Father are the natural parents of Child, who was

born in September of 2004.     Mother and Father, both of whom lived in

Tennessee, were separated, and the two shared custody pursuant to an

order entered in Tennessee.   It is undisputed that on February 28, 2011,

Mother dropped Child off at Father’s residence, and Mother has not been

seen since.    Furthermore, it is undisputed that police are actively




* Retired Senior Judge assigned to the Superior Court.
J-A29043-14


investigating   Mother’s   disappearance   as   a   homicide,   and   Father   is

considered a person of interest in the case. D.M.S. (Maternal Grandmother),

a resident of Erie County, Pennsylvania, initiated a custody action, shortly

thereafter, in Tennessee to obtain custody of Child.        After a trial, the

Tennessee court granted Maternal Grandmother custody of Child, and Child

was permitted to relocate to Maternal Grandmother’s residence in Erie

County, Pennsylvania. Child has lived there since that time.

      Father was permitted to have supervised visits with Child under the

supervision of his parents (Paternal Grandparents). On October 11, 2012,

Maternal Grandmother filed an emergency motion to suspend Father’s

visitation.   In that motion, Maternal Grandmother alleged that Father and

Paternal Grandmother urged Child to burn down Maternal Grandmother’s

home and provided matches to assist Child in doing so.          A hearing was

conducted in Tennessee; the trial court found Child’s testimony about the

incident credible and suspended visitation.

      On December 6, 2013, Father filed a complaint for custody of Child

against Mother and Maternal Grandmother in Erie County, Pennsylvania. In

the complaint, Father alleged that Pennsylvania should assume jurisdiction

of this case because he has resided in Palm City, Florida since June of 2013,

Maternal Grandmother and Child have resided in Pennsylvania since 2011,

and Mother’s whereabouts are unknown.

           A custody trial was scheduled for March 10, 2014. On
      March 6, 2014, Maternal Grandmother filed an Amended Pre-


                                    -2-
J-A29043-14


      Trial Narrative Statement indicating a challenge to jurisdiction
      and attaching a Motion to Review Visitation and Child Support
      filed in the Tennessee Court. The Motion was scheduled for
      hearing on April 10, 2014 in Tennessee. On the morning of
      March 7, 2014, [the Erie County trial court] received from Judge
      Lee Russell, Circuit Judge for the Seventeenth Judicial District of
      Tennessee, correspondence which indicated that, along with the
      Motion to Review Visitation and Child support, Judge Russell
      received a copy of Father’s Complaint for Custody filed in
      Pennsylvania. In his correspondence, Judge Russell explained
      that Father’s representation to [the trial court] of the Tennessee
      court’s “willingness to defer jurisdiction to Pennsylvania” was a
      misrepresentation. As a result, [the trial court] entered a March
      7, 2014 Order staying the Custody Trial in order to give the
      Tennessee Court the opportunity to address its continuing
      jurisdiction at the April 10, 2014 hearing.

            Subsequent to the April 10, 2014 hearing date, [the trial
      court] contacted the Tennessee Court and confirmed that the
      April 10, 2014 hearing went forward as scheduled and that no
      order was entered to relinquish jurisdiction of custody.

             On April 21, 2014, [the trial court] issued its Order
      dismissing Father’s Complaint for Custody. As detailed in the
      April 21st Order, the Tennessee Court has not relinquished
      jurisdiction and [the trial court] lacks jurisdiction to modify the
      Tennessee Court’s child custody determination.

Trial Court Opinion, 6/4/2014, at 2 (footnote omitted; citations omitted).

      Father timely filed a notice of appeal, along with a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i). On

appeal, Father presents two issues for our review.

           1. Did the [trial court] misapply the law in dismissing a
      Custody Complaint filed by [Father] in the location defined by
      law as the Home State of [Child] merely because the former
      home state judge declined to “relinquish jurisdiction?”

           2. Did the [trial court] err in not recognizing Pennsylvania
      as the most appropriate jurisdiction to adjudicate custody of



                                     -3-
J-A29043-14


        [Child] regardless of the Home State issue and the existing
        Tennessee custody action?

Father’s Brief at 4 (suggested answers omitted).

        We are guided by the following standard of review.

        A court’s decision to exercise or decline jurisdiction is subject to
        an abuse of discretion standard of review and will not be
        disturbed absent an abuse of that discretion. Under Pennsylvania
        law, an abuse of discretion occurs when the court has overridden
        or misapplied the law, when its judgment is manifestly
        unreasonable, or when there is insufficient evidence of record to
        support the court's findings. An abuse of discretion requires clear
        and convincing evidence that the trial court misapplied the law
        or failed to follow proper legal procedures.

Wagner v. Wagner, 887 A.2d 282, 285 (Pa. Super. 2005) (quoting Lucas

v. Lucas, 882 A.2d 523, 527 (Pa. Super. 2005) (citation omitted)).

        It is undisputed that this matter is governed by the Uniform Child

Custody Jurisdiction and Enforcement Act (UCCJEA), 23 Pa.C.S. §§ 5401-

5482.     Specifically, the issue of interstate jurisdiction to modify a custody

determination is governed by section 5423, which provides the following.

              Except as otherwise provided in section 5424 (relating to
        temporary     emergency    jurisdiction), a   court   of    this
        Commonwealth may not modify a child custody determination
        made by a court of another state unless a court of this
        Commonwealth has jurisdiction to make an initial determination
        under section 5421 (a)(1) or (2)[1] (relating to initial child
        custody jurisdiction) and:

1
    This statute provides the following.

        (a) General Rule.--Except as otherwise provided in section
        5424 (relating to temporary emergency jurisdiction), a court of
        this Commonwealth has jurisdiction to make an initial child
        custody determination only if:



                                           -4-
J-A29043-14



           (1) the court of the other state determines it no
           longer has exclusive, continuing jurisdiction under
           section 5422 (relating to exclusive, continuing
           jurisdiction) or that a court of this Commonwealth
           would be a more convenient forum under section
           5427 (relating to inconvenient forum); or

           (2) a court of this Commonwealth or a court of
           the other state determines that the child, the
           child’s parents and any person acting as a



           (1) this Commonwealth is the home state of the child
           on the date of the commencement of the proceeding
           or was the home state of the child within six months
           before the commencement of the proceeding and the
           child is absent from this Commonwealth but a parent
           or person acting as a parent continues to live in this
           Commonwealth;

           (2) a court of another state does not have
           jurisdiction under paragraph (1) or a court of the
           home state of the child has declined to exercise
           jurisdiction on the ground that this Commonwealth is
           the more appropriate forum under section 5427
           (relating to inconvenient forum) or 5428 (relating to
           jurisdiction declined by reason of conduct) and:

                 (i) the child and the child's parents, or
                 the child and at least one parent or a
                 person acting as a parent, have a
                 significant    connection    with    this
                 Commonwealth other than mere physical
                 presence; and

                 (ii) substantial evidence is available in
                 this Commonwealth concerning the
                 child's care, protection, training and
                 personal relationships;

23 Pa.C.S. §5421(a)(1) and (2).




                                   -5-
J-A29043-14


            parent do not presently reside in the other
            state.

23 Pa.C.S. § 5423 (emphasis added; footnote added).

      The trial court analyzed these statutes as follows.

            [The trial court] is prohibited from modifying Tennessee’s
      custody determination unless Pennsylvania has initial child
      custody jurisdiction and either (1) Tennessee determines that it
      no longer has exclusive, continuing jurisdiction or that
      Pennsylvania would be a more convenient forum; or (2)
      Pennsylvania determines that all parties have moved away from
      the initial decree state.

              Considering Judge Russell’s March 6, 2014 correspondence
      in conjunction with his decision to proceed with the Motion to
      Review Visitation and Child Support filed in the Tennessee Court,
      it is clear beyond argument that Tennessee has not relinquished
      jurisdiction of the case. More specifically, the Tennessee Court
      has not determined either that it no longer has exclusive,
      continuing jurisdiction or that Pennsylvania would be a more
      convenient forum.

             It is further clear that [the trial court] cannot make a
      finding that all parties have moved away from Tennessee…. [The
      trial court] is incapable of entering a finding that Mother does
      not presently reside in Tennessee.

Trial Court Opinion, 6/4/2014, at 4.

      We hold that the trial court abused its discretion in concluding that it

cannot make the determination that “Mother does not presently reside in

Tennessee.” Id. As Father points out, Mother’s

      missing status and, as the Tennessee court asserted, the
      likelihood of her demise, was the only basis for [Maternal
      Grandmother] to have any standing to obtain custody. [Mother]
      is not an actual party in either proceeding, and the prospect that
      she may still be alive and in Tennessee cannot be the basis to
      maintain that state’s jurisdiction, as a parent who has been



                                       -6-
J-A29043-14


      missing for 3 years does not have “a significant connection” to
      that state[.]

Father’s Brief at 11.

      The comment to the section 5423 makes clear,

      [t]he modification state is not authorized to determine that the
      original decree state has lost its jurisdiction. The only
      exception is when the child, the child’s parents, and any
      person acting as a parent do not presently reside in the
      other state. In other words, a court of the modification state
      can determine that all parties have moved away from the
      original state.

23 Pa.C.S. § 5423 (Comment) (emphasis added).

      This important exception to section 5423 is consistent with the

UCCJEA’s effort to prioritize a child’s home state as being the preferred basis

for jurisdiction. See R.M. v. J.S., 20 A.3d 496 (Pa. Super. 2011).         The

UCCJEA defines “home state” as:

      The state in which a child lived with a parent or a person acting
      as a parent for at least six consecutive months immediately
      before the commencement of a child custody proceeding. In the
      case of a child six months of age or younger, the term means
      the state in which the child lived from birth with any of the
      persons mentioned. A period of temporary absence of any of the
      mentioned persons is part of the period.

23 Pa.C.S.A. § 5402.

      Instantly, there is no question that Pennsylvania is Child’s home state.

She has been living with Maternal Grandmother in Pennsylvania for three

years.   At this point, all evidence related to Child’s well-being is in

Pennsylvania.    Moreover, based on the sad circumstances of this case, it is




                                     -7-
J-A29043-14


likely that Mother currently does not reside in Tennessee, or possibly any

state at all.

      Thus, Pennsylvania is the home state pursuant to section 5421.      No

parent or person acting as a parent still resides in Tennessee (Maternal

Grandmother resides in Erie, Father resides in Florida, and Mother has not

been heard from since February 28, 2011 and may well be dead).

Therefore, under section 5423, a Pennsylvania court has jurisdiction to

modify the order of the Tennessee court.2 See J.K. v. W.L.K., __ A.3d __,

2014 WL 5040279 (Pa. Super. filed October 14, 2014).

      Order vacated.      Father’s complaint for custody reinstated.    Case

remanded for proceedings consistent with this opinion.           Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/7/2014



2
   Maternal Grandmother asserts that Father is judge-shopping, willing to
play an away game in the home court of Maternal Grandmother, just to get
away from Judge Lee Russell, the Tennessee judge who has found Father to
be a despicable individual. The judge-shopping charge may well be true, but
it is irrelevant to the jurisdictional issue. Moreover, we have no doubt that
the courts of this Commonwealth are fully capable of discerning the facts
applicable to Child’s best interests.


                                     -8-
J-A29043-14




              -9-